Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 5,7 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US9028572(US’572).
Regarding claims 1- 3, US’572 discloses a polishing composition comprising abrasive such as colloidal silica treated with at least one silane compound such as aminosilane compound such as aminopropyl triethoxysilane (example 1).
US’572 discloses that the polishing composition, specifically the liquid carrier with any components dissolved or suspended therein, can have any suitable pH. The polishing composition can have a pH of less than about 9(col.6, lines 59-62).
 US’572 discloses that the aminosilane compound can be present in the polishing composition in any suitable amount. Preferably, the polishing composition comprises about 50 ppm to about 2000 ppm (e.g., about 100 ppm to about 1000 ppm, about 200 ppm to about 800 ppm, about 250 ppm to about 700 ppm, or about 275 ppm to about 600 ppm) aminosilane compound (col.5, lines 43-55).
US’572 discloses that the particle size of a particle is the diameter of the smallest sphere that encompasses the particle. The abrasive particles can have any suitable particle size. The abrasive particles have an average particle size of about 5 nm or more (e.g., about 10 nm or more, about 15 nm or more, about 20 nm or more, or about 30 nm or more). The abrasive particles can have an average particle size of about 150 nm or less (e.g., about 130 nm or less, about 80 nm or less, about 50 nm or less, or about 30 nm or less). Accordingly, the abrasive particles can have an average particle size of about 10 nm to about 150 nm (e.g., about 20 nm to about 130 nm, about 15 nm to about 100 nm, about 20 nm to about 80 nm, or about 20 nm to about 60 nm)(col.4, lines 20-31).
US’572 discloses that the particle is treated does not cover all of the available silanol sites on the particle. Typically, the treated abrasive particles have a surface coverage of the available silanols of about 2% or more (e.g., about 4% or more, about 8% or more). The treated abrasive particles preferably have a surface coverage of the available silanols of about 50% or less (e.g., about 30% or less, about 20% or less, or about 10% or less). Preferably, the treated abrasive particles have a surface coverage of the available silanols of about 2% to about 50% (e.g., about 2% to about 30%, about 2% to about 20%, or about 4% to about 15%). The surface silanol concentration can be estimated using a typical value of 5 SiOH/nm2 for silica and the BET surface area of the silica (col.5, lines 29-42).
The reference differs from Applicant's recitations of claims by not disclosing identical ranges. However, the reference discloses "encompassing " or “close” ranges, and overlapping or “close” ranges have been held to establish prima facie obviousness (MPEP 2144.05). “ About” permits some tolerance.
Regarding claim 5, US’572 discloses that any suitable amount of abrasive can be present in the polishing composition. Typically, about 0.01 wt. % or more (e.g., about 0.05 wt. % or more) abrasive will be present in the polishing composition. The amount of abrasive in the polishing composition typically will be about 30 wt. % or less (col. 4, lines 32-48).
Regarding claim 7, US’572 discloses that the pH of the polishing composition can be achieved and/or maintained by any suitable means. More specifically, the polishing composition can further comprise a pH adjustor, a pH buffering agent, or a combination thereof. The pH adjustor can comprise, consist essentially of, or consist of any suitable pH-adjusting compound. For example, the pH adjustor can be the acid of the polishing composition. The pH buffering agent can be any suitable buffering agent, for example, phosphates, acetates, borates, sulfonates, carboxylates, ammonium salts, amino acids, and the like (col.7, lines 6-25).
Regarding claims 12 - 13, US’572 discloses that any suitable amount of abrasive can be present in the polishing composition. Typically, about 0.01 wt. % or more (e.g., about 0.05 wt. % or more) abrasive will be present in the polishing composition. The amount of abrasive in the polishing composition typically will be about 30 wt. % or less (col. 4, lines 32-48). 
US’572 discloses that the aminosilane compound can be present in the polishing composition in any suitable amount. Preferably, the polishing composition comprises about 50 ppm to about 2000 ppm (0.005%-0.2%) aminosilane compound (col.5, lines 43-55). Thus US’572 discloses the claimed range.
Claims 6-11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US9028572(US’572) as applied to claim 1 above, further in view of WO2018012174A1(US20190256742 is cited).
Regarding claims 6, 11 and 14, US’572 discloses a polishing composition comprising abrasive such as colloidal silica treated with at least one silane compound such as aminosilane compound such as aminopropyl triethoxysilane (example 1).
US’572 discloses that the polishing composition, specifically the liquid carrier with any components dissolved or suspended therein, can have any suitable pH. The polishing composition can have a pH of less than about 9(col.6, lines 59-62). The aminosilane compound can be present in the polishing composition in any suitable amount. Typically, the polishing composition comprises about 30 ppm or more (e.g., about 50 ppm or more, about 100 ppm or more, about 200 ppm or more, about 300 ppm or more, about 400 ppm or more, or about 500 ppm or more) aminosilane compound. The polishing composition preferably comprises about 2000 ppm or less (e.g., about 1000 ppm or less, about 800 ppm or less, or about 600 ppm or less) aminosilane compound. Preferably, the polishing composition comprises about 50 ppm to about 2000 ppm (e.g., about 100 ppm to about 1000 ppm, about 200 ppm to about 800 ppm, about 250 ppm to about 700 ppm, or about 275 ppm to about 600 ppm) aminosilane compound.
The particle is treated does not cover all of the available silanol sites on the particle. Typically, the treated abrasive particles have a surface coverage of the available silanols of about 2% or more (e.g., about 4% or more, about 8% or more). The treated abrasive particles preferably have a surface coverage of the available silanols of about 50% or less (e.g., about 30% or less, about 20% or less, or about 10% or less). Preferably, the treated abrasive particles have a surface coverage of the available silanols of about 2% to about 50% (e.g., about 2% to about 30%, about 2% to about 20%, or about 4% to about 15%). The surface silanol concentration can be estimated using a typical value of 5 SiOH/nm2 for silica and the BET surface area of the silica.
Any suitable amount of abrasive can be present in the polishing composition. Typically, about 0.01 wt. % or more (e.g., about 0.05 wt. % or more) abrasive will be present in the polishing composition. The amount of abrasive in the polishing composition typically will be about 30 wt. % or less.
But it is silent about the true density of the silica. 
US’742 discloses a polishing composition comprising silica. The silanol group density of the silica (abrasive grains) is preferably from 0.5 groups/nm2 to 5.0 groups/nm2, more preferably from 0.8 groups/nm2 to 3.0 groups/nm2, and particularly preferably from 1.0 groups/nm2 to 2.0 groups/nm2 ([0045]).
US’742 discloses that the silica may have the surface modified. Specifically, a colloidal silica having an organic amine immobilized on the surface can be obtained by coupling a silane coupling agent having an alkylamine group, such aminopropyltriethoxysilane, to the colloidal silica ([0048]). The average primary particle size of the silica (abrasive grains) is preferably from 5 nm to 200 nm ([0043]).
US’742 discloses that the true density of the silica (abrasive grains) is preferably more than 1.80 g/cm3 and 2.20 g/cm3 or less. By using a silica having such a true density, the polishing composition can be controlled more easily so as to have the desired specific relaxation rate ([0042]).
Thus, it would have been obvious to one of ordinary skill in the art to utilize the silica with the true density and the primary particle size disclosed by US’742 into US’572’s composition, motivated by the fact that US’742 discloses that using silica having such a true density, the polishing composition can be controlled more easily so as to have the desired specific relaxation rate ([0042]).
The aminosilane is aminopropyltriethoxysilane (Mw=221g/m) and the content of the aminosilane is 30ppm (0.003%)- 2000 ppm(0.2%).
The prior art discloses the at least over lapping range of the concentration of the organic silicon compound, the primary particle size of the silica, the true density of the silica, and the concentration of the silica set forth in the instant application, the teaching of prior art discloses the at least overlapping range of the expression set forth in claims 6, 11 and 14.
Regarding claims 7 - 9, US’742 discloses that the polishing composition comprises basic compound. Specific examples of the alkali include hydroxides of alkali metals, such as potassium hydroxide; amines such as ammonia, ethylenediamine, and piperazine; and salts of quaternary ammoniums such as tetramethylammonium and tetraethylammonium. These pH adjusting agents can be used singly or as mixtures of two or more kinds thereof ([0054]).
Regarding claim 10, US’742 discloses that the polishing composition according to an embodiment of the present invention may further include, if necessary, other components such as an oxidizing agent, a metal anticorrosive, an antiseptic agent, an antifungal agent, a water-soluble polymer, and an organic solvent for dissolving a sparingly soluble organic substance ([0055]).
Response to Arguments
 Applicant's arguments filed 07/06/2022 have been fully considered but they are not persuasive. 
The Applicant argues that the polishing composition described in US °572 is a polishing composition containing silica that has been treated with an aminosilane compound, and is different from Applicant’s claimed “...polishing composition comprising silica [...] and an organic silicon compound [...]”.
The Examiner respectfully submits the US’572 disclose “Any suitable method of treating the abrasive, many of which are known to those of ordinary skill in the art, can be used. For example, the abrasive can be treated with the aminosilane compound before mixing with the other components of the polishing composition, or the aminosilane and the abrasive can be added simultaneously to some or all of the other components of the polishing composition”. See col. 5, lines 25-28. Furthermore, the instant application discloses that in [0049] that the polishing composition according to the present embodiment is prepared by appropriately mixing the silica, organic silicon compound and other ingredients and then adding water. Alternatively, the polishing composition according to the present embodiment may be prepared by successively mixing water with the abrasives, organic silicon compound and other ingredients. These ingredients may be mixed by a means that is typically used in the technical field of polishing compositions, such as a homogenizer or ultrasonics. Thus US’572’s teaching is read on the Applicant’s claimed “...polishing composition comprising silica [...] and an organic silicon compound [...]”.
The Applicant argues that The following non-limiting portion of the present application states: “the above-described oxide removal performance cannot be obtained by the use of silica that has been surface-modified with an amino group or the like in advance” (paragraph [0013]); and “[t]he times required to remove oxide film for the polishing compositions each using silica that had been surface-modified with an amino group or sulfo group in advance (Test Nos. 42 and 43) were shorter than that for Test No. 24, but significantly longer than that for Test No. 20. This demonstrates that levels of oxide removal performance comparable to compositions having the organic silicon compound cannot be achieved by using silica that has been surface-modified with an amino group or the like in advance” (paragraph [0096]).
The Examiner respectfully that in response to Applicant's argument that the references fail to show certain features of Applicant’s invention, it is noted that the features upon which Applicant relies (i.e., levels of oxide removal performance comparable to compositions having the organic silicon compound cannot be achieved by using silica that has been surface-modified with an amino group or the like in advance) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The Applicant argues the unexpected result of the instant application. The Examiner respectfully submits that the Applicant must compare the instant application with the closest art. Evidence of unexpected results must be commensurate in scope with the subject matter claimed. In re Linder 173 USPQ 356. There is no content limitation on the component in the polishing composition at all. To establish unexpected results over a claimed range, Applicants should compare a sufficient number of tests both inside and outside (i.e. as well as the upper and lower limits) the claimed range to show the criticality of the claimed range. In re Hill 284 F.2d 955, 128 USPQ 197 (CCPA 1960). Further more any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merk & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The Applicant argues that the polishing composition of US °572 is used to polish a semiconductor wafer including interlevel dielectrics (IDLs). In the Examples of US °572, silicon oxide and silicon nitride are polished. Although US °572 does not explicitly exclude polishing with a pH in the basic (Le., alkaline) region, the polishing composition of US *572 presupposes polishing with a pH in the acid region. US ’572 states: “The polishing composition can have a pH of less than about 9” (column 6, lines 61 to 62).
The Examiner respectfully submits that as Applicant notes that US’572 discloses that the polishing composition, specifically the liquid carrier with any components dissolved or suspended therein, can have any suitable pH, which including the claimed pH range. Furthermore, a reference is not limited to the teaching in its preferred embodiment (A reference is good not only for what it teaches but also for what one of ordinary skill might reasonably infer from the teachings. In re Opprecht 12 USPQ 2d 1235, 1236 (CAFC 1989); In re Bode USPQ 12; In re Lamberti 192 USPQ 278; In re Bozek 163 USPQ 545, 549 (CCPA 1969); In re Van Mater 144 USPQ 421; In re Jacoby 135 USPQ 317; In re LeGrice 133 USPQ 365; In re Preda 159 USPQ 342 (CCPA 1968). In addition, "A reference can be used for all it realistically teaches and is not limited to the disclosure in its preferred embodiments" See In re Van Marter, 144 USPQ 421). Furthermore, the reference differs from Applicant's recitations of claims by not disclosing identical ranges. However, the reference discloses "encompassing " or “close” ranges, and overlapping or “close” ranges have been held to establish prima facie obviousness (MPEP 2144.05). “About” permits some tolerance.
The Applicant argues that Applicant’s polishing composition, however, is used to polish silicon, and not silicon oxide as described above in US °572. Applicant’s polishing composition has a pH in the basic region to polish silicon.
In response to Applicant's argument that the references fail to show certain features of Applicant’s invention, it is noted that the features upon which Applicant relies (i.e., polishing silicon) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The Examiner respectfully submits that as Applicant notes that US’572 discloses that the polishing composition, specifically the liquid carrier with any components dissolved or suspended therein, can have any suitable pH, which including the claimed pH ranhe. Furthermore, a reference is not limited to the teaching in its preferred embodiment (A reference is good not only for what it teaches but also for what one of ordinary skill might reasonably infer from the teachings. In re Opprecht 12 USPQ 2d 1235, 1236 (CAFC 1989); In re Bode USPQ 12; In re Lamberti 192 USPQ 278; In re Bozek 163 USPQ 545, 549 (CCPA 1969); In re Van Mater 144 USPQ 421; In re Jacoby 135 USPQ 317; In re LeGrice 133 USPQ 365; In re Preda 159 USPQ 342 (CCPA 1968). In addition, "A reference can be used for all it realistically teaches and is not limited to the disclosure in its preferred embodiments" See In re Van Marter, 144 USPQ 421).The intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. 
Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 









Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHUANGYI ABU ALI whose telephone number is (571)272-6453. The Examiner can normally be reached Monday - Friday, 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Bryan Ripa can be reached on (571)270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHUANGYI ABU ALI/Primary Examiner, Art Unit 1731